Case 1:19-cv-02565-WJM Document 1 Filed 09/10/19 USDC Colorado Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. ________________
                 19-2565

BLANCHE MARCELENO;
SUSAN EBBS;
EDWARD CAUSSADE; and
TYLER BRUNNER,

Plaintiffs,

v.

CITY OF GREELEY, COLORADO,

Defendant.
______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

                                       INTRODUCTION

        1.      In this First Amendment case, Plaintiffs mount a facial challenge to Greeley

Municipal Code § 11.01.809, which creates a blanket ban on pedestrians standing on any traffic

median anywhere in the City for longer than is “reasonably necessary to cross the street.”

Through what will be referred to hereafter as the “Median Ban” or the “Ban,” Greeley has

prohibited all expressive activity by pedestrians on all medians in the City.

        2.      In Greeley, as is true across Colorado and across the country, medians have long

been an important safe harbor to communicate constitutionally-protected speech to a sizeable and

diverse audience. Raised medians allow speakers to safely communicate messages to two-

directional traffic.
Case 1:19-cv-02565-WJM Document 1 Filed 09/10/19 USDC Colorado Page 2 of 16




        3.     Although the challenged ordinance is aimed at purported risks to pedestrian and

traffic safety, the record is clear that the true targets of the ban—as enacted and as enforced—are

impoverished individuals seeking charity.

        4.     Greeley enacted the Median Ban to take the place of a law that had explicitly

targeted panhandling and solicitation. Indeed, the Police Chief, whom the City identified as the

“staff contact” for the Median Ban, said publicly that the Ban was designed to target

panhandling, and he openly disparaged those who engaged in this activity.

        5.     While the Median Ban is intended to target impoverished solicitors, the reach of

the Ban is much broader. It prohibits all expressive conduct, including distributing literature,

displaying signs of protest, and urging passers-by to vote for particular candidates or ballot

measures.

        6.     Furthermore, the Median Ban applies to each and every median in Greeley,

regardless of size, volume of traffic, speed of surrounding cars, time of day, or any other factor

that might arguably impact pedestrian and driver safety.

        7.     Plaintiffs are four individuals who seek to communicate messages to the

occupants of passing vehicles by holding signs while standing on Greeley’s medians. Three are

needy individuals who seek to solicit charity for themselves, and the fourth is a community

activist and journalist who seeks to share political messages. They wish to engage in expression

that is protected by the First Amendment but forbidden by the Greeley law that is challenged in

this case.

        8.     Plaintiffs Marceleno and Ebbs seek nominal damages. All Plaintiffs seek interim

and permanent injunctive relief and a declaration that the Median Ban is unconstitutional. They



                                                2
Case 1:19-cv-02565-WJM Document 1 Filed 09/10/19 USDC Colorado Page 3 of 16




seek to preserve their right, and the right of others, to engage in expressive and communicative

activity on medians in Greeley.

                                  JURISDICTION AND VENUE

        9.     This action arises under the Constitution and laws of the United States, including

42 U.S.C. § 1983. Jurisdiction is conferred on this Court pursuant to 28 U.S.C. §§ 1331 and

1343.

        10.    This Court has jurisdiction to issue the declaratory relief requested pursuant to the

Declaratory Relief Act, 28 U.S.C. §§ 2201, 2202.

        11.    Venue is proper in the District of Colorado pursuant to 28 U.S.C. § 1391(b). The

Defendant resides within the District of Colorado, and all relevant events occurred and will occur

in the District of Colorado.

                                            PARTIES

        12.    Plaintiff Blanche Marceleno is a resident of Greeley who is needy and seeks to

ask for charity from passersby while standing on medians in Greeley, in violation of the Median

Ban.

        13.    Plaintiff Susan Ebbs is a resident of Gilcrest, Colorado who is needy and seeks to

ask for charity from passersby while standing on medians in Greeley, in violation of the Median

Ban.

        14.    Plaintiff Edward Caussade is a resident of Greeley who is needy and seeks to ask

for charity from passersby while standing on medians in Greeley, in violation of the Median Ban.

        15.    Plaintiff Tyler Brunner is a resident of Greeley who is a community activist and

seeks to stand on medians while holding signs with messages that express political viewpoints, in

violation of the Median Ban.

                                                 3
Case 1:19-cv-02565-WJM Document 1 Filed 09/10/19 USDC Colorado Page 4 of 16




        16.     Defendant City of Greeley is a municipal corporation incorporated in the State of

Colorado. It has adopted and enforced the law banning presence on medians that is challenged

in this case.

        17.     All actions and inactions of the Defendant described herein are carried out under

color of state law.

                                  FACTUAL ALLEGATIONS

                                         The Median Ban

        18.     The Median Ban, titled “Pedestrians not to remain on medians,” is codified at

Greeley Municipal Code § 11.01.809 and states: “No pedestrian may remain upon a median for

longer than is reasonably necessary to cross the street.”

        19.     “Median” is defined as “any area of a street, roadway, or public driveway defined

by painted, raised, or depressed channelization barriers or markers usually in the middle of the

roadway, at driveways, or at intersections, which control turning movements or separate traffic

lanes.” Greeley Municipal Code § 11.01.102.

        20.     Violation of the Median Ban is punishable by a fine of up to $500. Greeley

Municipal Code § 1.32.010.

                                   History of the Median Ban

        21.     The Median Ban was passed to target panhandling in Greeley.

        22.     The Greeley City Council first considered the Median Ban at its June 26, 2015

meeting.

        23.     At the same meeting on June 16, 2015, the City Council considered the repeal of a

law titled “Solicitation and panhandling in public rights-of way.” This law, codified at Greeley



                                                 4
Case 1:19-cv-02565-WJM Document 1 Filed 09/10/19 USDC Colorado Page 5 of 16




Municipal Code Section 10.24.055, had made it unlawful for people to solicit occupants of

vehicles on roads.

       24.     Both the Median Ban and the repeal of the solicitation ban passed at a July 7,

2015 City Council meeting.

       25.     The summaries of the Median Ban and the repeal of the solicitation ban, as

reflected in City Council agendas, are identical: “The proposed revisions and additions are

intended to clarify impermissible conduct with a refocused emphasis on safety without limiting

meaningful communication.”

       26.     The “council goals or objectives” listed in the City Council agendas for the two

ordinances are also identical: (1) “safety,” and (2) “[c]rime prevention & suppression.”

       27.     In response to multiple records requests with respect to the Median Ban and the

information that the City Council considered in passing it, the City has not produced any

evidence that supports its purported safety-related justification.

       28.     The City identified GPD Chief Jerry Garner as the “key staff contact” for both

ordinances.

       29.     The only substantive content in the July 7, 2015 City Council minutes with regard

to the repeal of the solicitation ban reads as follows: “Jerry Garner, Police Chief, reported that

the proposed revisions and additions are intended to clarify impermissible conduct with a

refocused emphasis on safety without limiting meaningful communication.”

       30.     The only substantive content in the July 7, 2015 City Council minutes with regard

to the Median Ban reads as follows: “Chief Garner reported that again this ordinance proposes

revisions and additions that will aid officers when trying to enforce this law within the



                                                  5
Case 1:19-cv-02565-WJM Document 1 Filed 09/10/19 USDC Colorado Page 6 of 16




community, in particular dealing with distractions in the median and on corners where passing

motorists are being solicited for money.”

       31.     According to a news article appearing in the Greeley Tribune the following day,

July 8, 2015, Chief Garner said the Median Ban “addresses quality of life issues that have been

raised by residents who, quite frankly, view panhandlers as a blight on Greeley’s image.”1 Chief

Garner further stated, “I’ve . . . received a lot of complaints about the number of bums citizens

see on the street corners soliciting money. They don’t want to see it in Greeley, and I happen to

agree with them.” According to the article, Chief Garner said he thought the majority of

panhandlers were not interested in improving their lives. He said that in reality, they used the

money they solicited on the street to feed their drug and alcohol addictions. Chief Garner also

said: “The majority of [panhandlers] are not victims that are down on their luck; they’re petty

criminals . . . . This truly is a form of fraud. I don’t think it’s fair and I hate to see kindhearted

people victimized by these crooks.”

       32.     Three weeks after the passage of the Median Ban, GPD directed its officers to

invoke the Median Ban to target panhandling.

       33.     That directive followed the Supreme Court’s late-term decision in Reed v. Town

of Gilbert, 135 S. Ct. 2218 (2015). That ruling, which clarified how courts must analyze whether

regulations that directly address speech are content-based and therefore subject to strict scrutiny,

see id. at 2228-31, created a constitutional problem for Greeley’s Municipal Code Section

10.24.045, titled “panhandling.” Because that ordinance expressly prohibited panhandling in




1
 Joe Moylan, Greeley panhandlers assaulted before City Council approves curbside solicitation changes,
Greeley Tribune, July 8, 2015, available at https://www.greeleytribune.com/news/crime/greeley-
panhandlers-assaulted-before-city-council-approves-curbside-solicitation-changes/.
                                                  6
Case 1:19-cv-02565-WJM Document 1 Filed 09/10/19 USDC Colorado Page 7 of 16




specific situations (not confined to roadways and occupants of vehicles), the Reed analysis meant

that the ordinance was content-based on its face and therefore unconstitutional.2

        34.     On July 28, 2015, GPD Captain Mike Savage issued the directive in the form of a

Department-wide email in which he stated:

        Today we received a written notice from the City Attorney’s Office to suspend
        enforcement of the Panhandling Ordinance 10.24.045. This is being necessitated
        by recent Supreme Court decisions. The current ordinance will need to be
        repealed by the City Council. This does not affect those ordinances directed at
        panhandling in the roadway, specifically 11.01.809 and 11.01.810.

        Panhandling is still an issue in our community, please utilize those ordinances
        which are still applicable, 11.01.809/11.01.810, in resolving these complaints.

(Emphasis added.)3

                                  Enforcement of the Median Ban

        35.     GPD officers have followed departmental directives in applying the Median Ban

according to its true intent: to target panhandling in Greeley.

        36.     GPD officers have frequently ordered panhandlers to move on from various

medians throughout Greeley, often with threats of citations.

        37.     In addition, since February 14, 2018, GPD has issued at least 14 citations for

violation of the Median Ban.

        38.     GPD officers issued all 14 citations to individuals who were soliciting charity and

holding signs with messages.




2
 The City Council ultimately repealed the prior panhandling law, section 10.24.045, on October 18,
2016.
3
  Section 11.01.809 refers to the Median Ban, and 11.01.810 refers to a Greeley provision titled “Conduct
in public rights-of way distracting to drivers on the roadway.”
                                                    7
Case 1:19-cv-02565-WJM Document 1 Filed 09/10/19 USDC Colorado Page 8 of 16




        39.       The officers wrote narrative descriptions explaining that the individuals were

soliciting, and the officers carefully reproduced the text of the specific messages that appeared

on the panhandlers’ signs.

        40.       In most cases, the police officers also included photos of the individuals holding

their signs.

        41.       The inclusion of this information in the citations confirms that the City intends,

and the officers understand, that the Median Ban is a tool for targeting panhandlers.

        42.       Examples of panhandlers cited for violating the Median Ban include the

following:

               a. The woman in the following picture holding a sign that read, “DOWN ON MY

                  LUCK TRYING 2 GET HOME ANYTHING HELPS. GOD BLESS.” The

                  citation noted that she was homeless with no phone, no car, and no job.




                                                   8
Case 1:19-cv-02565-WJM Document 1 Filed 09/10/19 USDC Colorado Page 9 of 16




             b. A man holding a sign saying “DREAMING OF A CHEESEBURGER.” The

                issuing officer noted that while he was talking to the man, “drivers pulled up to

                the stop sign and tried to give [him] money and told me to leave [him] alone.”

                The officer further noted that the man had no car, no job, no house, and no phone

                number.

             c. A man holding a sign that asked for “A LITTLE HELP.” According to the

                citation, he accused the officer of “ticketing him for trying to get something to

                eat.”

             d. A man holding a sign that read, “BRAIN INJURY, CAN’T WORK, ANYTHING

                HELPS! GOD BLESS . . . .” The issuing officer noted that the man “said he was

                trying to make enough money to rent a hotel room to take a shower.”

             e. A woman who was “begging for money” according to the citation. The issuing

                officer asked her “if she had a sign and was asking for money,” and she responded

                in the affirmative.

                                            Plaintiffs

       43.      Plaintiffs wish to engage and continue engaging in protected communicative

activities that are forbidden by the Median Ban.

       44.      Plaintiffs Blanche Marceleno, Susan Ebbs, and Edward Caussade are among the

people who have received citations for seeking charity while standing on Greeley medians. They

are needy individuals who have safely panhandled on Greeley medians to help support their

basic financial needs. When they panhandle, they hold signs on wide medians near stop signs,

where the cars are stopped or moving slowly. They stay on the median and do not step into the

street to accept donations. Plaintiff Tyler Brunner is a community activist and journalist who

                                                   9
Case 1:19-cv-02565-WJM Document 1 Filed 09/10/19 USDC Colorado Page 10 of 16




wishes to spread his own messages by holding signs on Greeley’s medians, in a safe manner as

the other three Plaintiffs have done.

        45.    Plaintiff Blanche Marceleno is 57 years old. She has physical and mental health

problems, including sciatic nerve damage that causes severe, chronic pain, that prevent her from

working. Ms. Marceleno used to be homeless but was able to secure a tiny apartment about two

years ago. She receives disability benefits, but most of that income goes toward her rent and

phone bill. She relies on panhandling for most everything else, including food and Medicaid

copays.

        46.    Ms. Marceleno used to panhandle on a very large, grassy median near 8th Avenue

and 23rd Street, which she can see from the front door to her apartment. She usually held a sign

asking for help and sometimes mentioning that she does not drink or do drugs.

        47.    On multiple occasions in 2018, GPD Police officers told Ms. Marceleno to leave

the median.

        48.    Then, on October 18, 2018, Ms. Marceleno received a citation for being on the

median. The citing officer noted in his report that Ms. Marceleno was holding a sign saying,

“PLEASE ANYTHING HELPS GOD BLESS.”

        49.    Ms. Marceleno used her meager earnings and relied on the help of a friend to pay

her ticket.

        50.    Out of fear of being ticketed again, she has not returned to the median near 8th

Avenue and 23rd Street.

        51.    Instead, on occasion she has made the painful half-hour walk to panhandle on a

street corner a mile away outside a King Soopers grocery store near Highway 34 and 11th

Avenue.

                                              10
Case 1:19-cv-02565-WJM Document 1 Filed 09/10/19 USDC Colorado Page 11 of 16




        52.    Because of her disability, which makes walking difficult, Ms. Marceleno does not

panhandle as frequently as she did before being ticketed. Not being able to panhandle as often

has made it harder for Ms. Marceleno to pay for clothes and medicine. She has had to break pills

in half to make them last longer.

        53.    Ms. Marceleno wants to continue safely panhandling on medians, including the

large median near her apartment, but she knows that by doing so she puts herself at risk of

receiving another costly citation for violating the Median Ban.

        54.    Plaintiff Susan Ebbs is 51 years old and a longtime Colorado resident. In 1997,

she suffered a horrific car accident that caused severe injuries, including to her back. She

continues to suffer from multiple herniated discs and the frequent re-fracturing of other discs.

Ms. Ebbs has not been able to work since the accident, and her Supplemental Security Income

does not provide enough to cover all her expenses. Four years ago, Ms. Ebbs was living in Fort

Lupton, Colorado, when she lost her home to foreclosure and became homeless for a period of

time.

        55.    Ms. Ebbs currently lives in a mobile home in Gilcrest, Colorado, about a 15-

minute drive from the large median where an officer cited her for violating the Median Ban on

May 25, 2018. At the time, she was holding a sign that said, “NEED HELP ANYTHING

HELP’S THANK YOU.”

        56.    The officer who issued the citation to Ms. Ebbs told her to go panhandle in nearby

Garden City. He pointed in the direction of a group of homeless people in the distance and said,

“You see that trash standing down there? Go stand there with them.” The officer included a

photo of Ms. Ebbs with her sign in his narrative.



                                                11
Case 1:19-cv-02565-WJM Document 1 Filed 09/10/19 USDC Colorado Page 12 of 16




       57.     Since receiving the citation, Ms. Ebbs sells plasma instead of relying on

panhandling to help pay her bills. It took her close to a year to pay off the ticket and even longer

to get caught up on her bills. Ms. Ebbs wants to engage in safe panhandling at medians, but

doing so puts her at risk of receiving another costly citation for violation of the Median Ban.

       58.     Plaintiff Edward Caussade is 33 years old and has lived in Greeley for eight years.

Mr. Caussade has adenocarcinoma, a form of cancer. He became unemployed and homeless

after receiving his diagnosis. He turned to panhandling to help pay for food and medical costs.

       59.     GPD officers have enforced the Median Ban against Mr. Caussade on multiple

occasions, usually by ordering him to move on and threatening the prospect of citations. Police

have told him he should go panhandle in nearby Garden City.

       60.     In early April, 2019, an officer cited Mr. Caussade for violating the Median Ban.

The officer’s narrative said Mr. Caussade was standing “next to a stop sign holding a cardboard

sign apparently begging for money.”

       61.     Mr. Cassaude wants to be able to ask for charity on Greeley’s medians without

risk of getting another costly citation for violating the Median Ban.

       62.     Plaintiff Tyler Brunner is a 32-year-old community activist and independent

journalist who has lived in Greeley his entire life. Mr. Brunner was in high school during the

September 11, 2001 attacks, which proved to be a formative event in is life. He was particularly

struck by the strong reactions to the event that those around him exhibited, notwithstanding their

lack of knowledge and perspective toward the targets of their hatred.

       63.     Mr. Brunner came out of that experience wanting to challenge people’s

understanding of issues. He sees it as his patriotic duty to inform. Mr. Brunner runs the website

greeleyindie.com, a local independent news outlet dedicated to simplifying complex topics and

                                                12
Case 1:19-cv-02565-WJM Document 1 Filed 09/10/19 USDC Colorado Page 13 of 16




explaining how national issues play out in Greeley. Mr. Brunner seeks to engage Greeley

residents from across the political spectrum on issues such as criminal justice, income equality,

and voting rights. He is also frustrated with what he has perceived throughout his life to be

efforts by the City to quash free speech in public spaces, such as laws barring panhandling.

       64.       Mr. Brunner wants to stand on a median to promote his website and display

political messages to Greeley residents. But he cannot do so without violating the challenged

Ordinance.      If the Ordinance were not in place, Mr. Brunner would display the following

messages: “Casino capitalism is killing us all,” “I’m pro-life and pro state-sanctioned child

kidnapping,” “Stop Iraq 2.0 before it begins,” and “Why does Greeley government want to stop

this action?”

       65.       Like the other Plaintiffs, Mr. Brunner wishes to be free to engage in expression

that is prohibited by the Median Ban.

       66.       Without this Court’s intervention, Plaintiffs are forced to choose to either violate

the Median Ban or forego their constitutionally-protected communicative activities.

                                      INJUNCTIVE RELIEF

       67.       Plaintiffs are entitled to a temporary restraining order, as well as preliminary and

permanent injunctions. Defendant is acting and threatening to act under color of state law to

deprive Plaintiffs of their constitutional rights. Plaintiffs are suffering irreparable injury and will

continue to suffer a real and immediate threat of irreparable injury as a result of the existence,

operation, enforcement, and threat of enforcement of the Median Ban. Plaintiffs have no plain,

adequate, or speedy remedy at law.




                                                  13
Case 1:19-cv-02565-WJM Document 1 Filed 09/10/19 USDC Colorado Page 14 of 16




                                  DECLARATORY RELIEF

        68.     An actual and immediate controversy exists between Plaintiffs and Defendant.

Plaintiffs contend that the Median Ban is unlawful and unconstitutional. Defendant believes the

Median Ban is lawful.

        69.     Plaintiffs are therefore entitled to a declaration of rights with respect to this

controversy.    Without such a declaration, Plaintiffs will be uncertain of their rights and

responsibilities under the law.

                                     CLAIM FOR RELIEF
                                      (First Amendment)

        70.     The allegations of the preceding paragraphs are incorporated as though fully set

forth herein.

        71.     The Median Ban unconstitutionally infringes or imminently threatens to infringe

the freedom of Plaintiffs to fully exercise their First Amendment rights, including their rights of

freedom of speech and freedom of expression, in violation of the First Amendment.

        72.     Although the City passed the Median Ban to suppress the speech of impoverished

persons who seek charity for themselves, the Median Ban’s reach is much broader.

        73.     The Median Ban prohibits all pedestrian presence, and therefore virtually all

speech, on Greeley’s medians, which are public forums where the government’s power to restrict

expression is at its weakest.

        74.     The Median Ban applies to all of Greeley’s medians, no matter how wide or how

slow the surrounding traffic, and without regard to any arguable risk to public safety.

        75.     The Median Ban is not narrowly tailored to advance a compelling or a significant

interest.


                                                14
Case 1:19-cv-02565-WJM Document 1 Filed 09/10/19 USDC Colorado Page 15 of 16




       76.     The Median Ban fails to leave open ample and adequate alternative channels for

Plaintiffs and others to reach their intended audience.

       77.     By acting and threatening to act under color of state law to deprive Plaintiffs of

rights guaranteed by the Constitution and laws of the United States, Defendant has violated and

threatened to continue violating 42 U.S.C. § 1983.

       78.     This constitutional violation has caused Plaintiffs Marceleno and Ebbs nominal

damages for which they are seeking $1.00.

       79.     Wherefore, Plaintiffs are entitled to a declaratory judgment, interim and

permanent injunctive relief, and such other relief as the Court deems just.

                                   REQUEST FOR RELIEF

       Plaintiffs respectfully request that the Court:

       A.      Issue a declaratory judgment holding that the Greeley’s law prohibiting pedestrian

presence on medians violates the United States Constitution and the Colorado Constitution;

       B.      Issue a temporary restraining order, preliminary injunction, and permanent

injunction prohibiting Defendant from enforcing the Median Ban;

       C.      Award Plaintiffs Marceleno and Ebbs nominal damages;

       D.      Award Plaintiffs costs and reasonable attorneys’ fees; and

       E.      Award other relief as this Court may deem just and proper.




                                                 15
Case 1:19-cv-02565-WJM Document 1 Filed 09/10/19 USDC Colorado Page 16 of 16




DATED this 10th day of September, 2019.

                                          s/ Daniel D. Williams _      _
                                          Daniel D. Williams
                                          Colleen M. Koch
                                          HUTCHINSON BLACK AND COOK, LLC
                                          921 Walnut Street, Suite 200
                                          Boulder, Colorado 80302
                                          williams@hbcboulder.com
                                          koch@hbcboulder.com
                                          (303) 442-6514

                                          In cooperation with the ACLU
                                          Foundation of Colorado


                                          s/ Mark Silverstein
                                          Mark Silverstein
                                          Arash Jahanian
                                          Rebecca T. Wallace
                                          AMERICAN CIVIL LIBERTIES UNION
                                          FOUNDATION OF COLORADO
                                          303 E. 17th Avenue, Suite 350
                                          Denver, Colorado 80203
                                          msilverstein@aclu-co.org
                                          ajahanian@aclu-co.org
                                          rtwallace@aclu-co.org
                                          (720) 402-3114

                                          ATTORNEYS FOR PLAINTIFFS




                                            16
